Dear Secretary Carnahan:
This opinion letter responds to your request dated May 5, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Michael Moore regarding a proposed statutory amendment to amend Chapter 590, Revised Statutes of Missouri. The proposed summary statement is as follows:
  Shall Missouri law be amended to require law enforcement agencies to take steps to prevent racial profiling that include implementing a complaint process, requiring corrective action for violators, and providing certain information about traffic or pedestrian stops to the Attorney General for an annual report to the Governor, legislature and law enforcement agencies?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                              Very truly yours,
                                               _________________________ Chris Koster Attorney General